

115 HRES 791 IH: Expressing support for the designation of Cesar Chavez’s birthday, March 31, as National Border Control Day.
U.S. House of Representatives
2018-03-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 791IN THE HOUSE OF REPRESENTATIVESMarch 20, 2018Mr. Gohmert submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONExpressing support for the designation of Cesar Chavez’s birthday, March 31, as National Border
			 Control Day.
	
 Whereas Cesar Chavez was born on March 31, 1927, in Yuma, Arizona; Whereas the Chavez family lost its home in the Great Depression and moved to California when Cesar was 12;
 Whereas Cesar Chavez left school at age 15 to work full time in the fields; Whereas Cesar Chavez learned that, as biographer Miraim Pawel writes, a surplus of labor enabled growers to treat workers as little more than interchangeable parts, cheaper and easier to replace than machines;
 Whereas, in 1962, Cesar Chavez founded the National Farm Workers Association, which later became the United Farm Workers (UFW), to improve the wages and working conditions for American farmworkers;
 Whereas Cesar Chavez believed that preventing illegal immigration was an essential prerequisite to improving the circumstances of American farmworkers;
 Whereas, in 1969, Cesar Chavez testified before Congress that We gave the Immigration and Naturalization Services and the Border Patrol stacks and stacks of information. They did not pull workers out of struck fields… This is why we are forced to boycott: We have had no enforcement by the Border Patrol;
 Whereas, in the mid-1970s, Cesar Chavez organized the UFW’s Illegals Campaign to identify and report illegal workers, saying that If we can get the illegals out of California, we will win the strike overnight.; Whereas, in 1974, as part of this campaign, Cesar Chavez sent a memo to UFW officials announcing the beginning of a MASSIVE CAMPAIGN to get the recent flood of illegals out of California;
 Whereas, in 1979, at a speech before the National Press Club in Washington, D.C., Cesar Chavez demanded that the Federal Government enforce the immigration laws and keep illegal aliens out of the country, adding that, if my mother was breaking the strike and if she were illegal, I’d ask the same thing.; and
 Whereas Cesar Chavez devoted his professional life to ensuring that efforts of American workers to bargain for higher wages and better working conditions were not undermined by illegal immigration: Now, therefore, be it
	
 That the House of Representatives— (1)supports the designation of National Border Control Day;
 (2)expresses strong support for Cesar Chavez’s efforts to educate his fellow Americans about the harmful effects of illegal immigration; and
 (3)encourages the people of the United States to observe National Border Control Day with appropriate ceremonies and activities.
			